Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 24, 2006, which, upon reconsideration, adhered to its prior decision ruling that claimant’s request for a hearing was untimely.
On December 6, 1994, the Department of Labor issued an initial determination finding claimant to be ineligible to receive unemployment insurance benefits and charged him with a recoverable overpayment of $5,700. At that time, claimant *1178contested the finding of ineligibility, but not the recoverable overpayment. In November 2005, he entered into an agreement to repay the recoverable overpayment in increments over time. In February 2006, claimant sent a letter objecting to the recoverable overpayment and requested a hearing on the matter. The Unemployment Insurance Appeal Board subsequently ruled that claimant’s hearing request was untimely. Claimant now appeals.
We affirm. Pursuant to Labor Law § 620 (1) (a), a dissatisfied claimant has 30 days from the mailing of an initial determination to request a hearing. In the instant case, claimant waited more than 12 years after the initial determination was filed before he requested a hearing. Inasmuch as he failed to provide a reasonable excuse for his failure to request a hearing within the statutory time period, we decline to disturb the Board’s decision (see Matter of Ronn [Commissioner of Labor], 34 AD3d 900, 901 [2006]; Matter of Palumbos [Commissioner of Labor], 32 AD3d 1060 [2006]).
Peters, J.P., Spain, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.